Filed 3/8/21 Protecting Our Water etc. v. County of Stanislaus CA5
Opinion on remand from Supreme Court
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 PROTECTING OUR WATER &
 ENVIRONMENTAL RESOURCES et al.,                                                             F073634

           Plaintiffs and Appellants,                                     (Stanislaus Super. Ct. No. 2006153)

                    v.
                                                                                          OPINION
 COUNTY OF STANISLAUS et al.,

           Defendants and Respondents.



         APPEAL from a judgment of the Superior Court of Stanislaus County. Roger M.
Beauchesne, Judge.
         Law Office of Thomas N. Lippe and Thomas N. Lippe for Plaintiffs and
Appellants.
         M.R. Wolfe & Associates and Mark R. Wolfe; Law Office of Babak Naficy and
Babak Naficy for California Water Impact Network and California Wildlife Foundation
as Amici Curiae on behalf of Plaintiffs and Appellants.
         Shute, Mihaly & Weinberger, Matthew D. Zinn, Sarah H. Sigman, Lauren M.
Tarpey and Peter J. Broderick; Thomas E. Boze and John P. Doering, County Counsel,
for Defendants and Respondents.
         Dennis Bunting, County Counsel (Solano)Peter R. Miljanich, Deputy County
Counsel, and Jennifer Henning for the California State Association of Counties as
Amicus Curiae on behalf of Defendants and Respondents.
                                                        -ooOoo-
       This matter has been remanded to us from the Supreme Court. The case concerns
respondent Stanislaus County’s (the County) practice of treating the issuance of all
nonvariance well permits as ministerial acts under the California Environmental Quality
Act (CEQA or the Act). (Pub. Resources Code, § 21000 et seq.) The Supreme Court
held this practice is unlawful because one of the applicable standards for well
construction – Standard 8.A of Bulletin No. 74 – confers discretionary authority on the
County in at least some instances.
       The Supreme Court declined to reconsider conclusions this court made regarding
Standards 8.B and 8.C. On remand from the Supreme Court, plaintiffs have asked us to
hold that other standards (Standards 8.B and 8.C) likewise confer discretionary authority;
and that other purportedly discretionary provisions in Department of Water Resources
Bulletin 74 have been incorporated into the Stanislaus County Code.
       We hold that Standards 8.B and 8.C do confer discretionary authority in at least
some instances but reject plaintiffs’ claim that certain other provisions in Bulletin 74 are
incorporated into the Stanislaus County Code. Accordingly, we reverse the judgment of
the trial court and remand.
                                           FACTS
I.     History of Water Well Standards in California
       In 1949, the Legislature enacted section 231 of the Water Code,1 which then
provided:

       “The department, either independently or in cooperation with any person or
       any county, state, federal or other agency, shall investigate and survey
       conditions of damage to quality of underground waters, which conditions
       are or may be caused by improperly constructed, abandoned or defective
       wells through the interconnection of strata or the introduction of surface
       waters into underground waters. The department shall report to the
       appropriate regional water pollution control board its recommendations for
       minimum standards of well construction in any particular locality in which

       1   All further statutory references are to the Water Code unless otherwise stated.

                                               2.
       it deems regulation necessary to protection of quality of underground water,
       and shall report to the Legislature from time to time, its recommendations
       for proper sealing of abandoned wells.”2 (Stats.1949, ch. 1552, p. 2795.)
       In 1967, the Legislature enacted sections 13800 through 13806 of the Water Code.
(Stats.1967, ch. 323, pp. 1518–1519; see also Stats.1969, ch. 482, pp. 1081–1082.)
Those statutes empowered the Department of Water Resources (“DWR”), after
completing the studies and investigations described in section 231, to make a
determination that a particular area of the state “need[s]” “water well construction,
maintenance, abandonment, and destruction standards … to protect the quality of water
used.” (Stats.1967, ch. 323, p. 1518.) Such a determination would then be reported to
the area’s regional water quality control board (“regional board”). (Ibid.) If the area’s
regional board concurred in DWR’s determination, it was to make a report to the affected
counties and cities and transmit any well standards that had been recommended by DWR.
(Ibid.) The affected counties and cities would then have 120 days to adopt an ordinance
establishing “standards of water well construction, maintenance, abandonment, and
destruction.” (Ibid.) If a county or city failed to so adopt an ordinance, the regional
board could adopt such standards for the area. (Id. at p. 1519.) Standards adopted in that
fashion would “have the same force and effect as if adopted as a county or city
ordinance.” (Ibid.)




       2 In 1969, the statute’s reference to “regional water pollution control board[s]”
was changed to “the appropriate California regional water quality control board.”
(Stats.1969, ch. 482, pp. 1047–1048.) Otherwise, the statute’s language remains in effect
today as it was enacted in 1949. (See § 231.)

                                             3.
       Bulletin 74-68
       In February 1968, DWR published a document titled, Bulletin No. 74, Water Well
Standards: State of California (Bulletin 74-68.)3 Bulletin 74-68 stated that it was
prepared as part of DWR’s compliance with section 231.4
       Bulletin 74-68 stated DWR’s understanding that sections 13800 through 13806
“established a procedure for implementing standards developed under Section 231.”
       In Bulletin 74-68’s foreword, the Director of DWR stated, “The standards
presented in this report are issued as guides to good practice for those engaged in the
construction of water wells or in the regulation of water well construction and the
destruction of abandoned wells in California.” The Director claimed Bulletin 74-68
“fulfill[s] the need for a basic set of standards that are satisfactory under most conditions
and which can be modified or expanded to accommodate local variations in geologic or
ground water conditions.” The foreword concluded by acknowledging that the standards
would need to be revised and updated over time “in light of both changes in practice and
the degree of success achieved in their application.”
       Bulletin 74-68 was organized into three chapters, titled “Introduction,”
“Standards,” and “Destruction of Wells.” Some of the chapters were further divided into
parts, and some parts were further divided into sections. Relevant here, Chapter 2
(Standards) has a Part II titled “Well Construction.” Section 8 of Part II is titled, “Well
Location with Respect to Contaminants and Pollutants.” It is this section, as later
amended, that takes center stage in the present appeal.



       3 This Bulletin did not refer to itself as Bulletin 74-68. However, subsequent
editions are identified as “Bulletin 74-” followed by the last two digits of the year it was
published. For consistency, we will refer to the original Bulletin 74, published in 1968,
as “Bulletin 74-68.”
       4A “preliminary edition” of this bulletin was issued in 1962. The 1962 edition
was the first recommended statewide standards for water well construction and sealing.

                                              4.
       Chapter 9.36 of the Stanislaus County Code
       In 1973, Chapter 9.36 of the Stanislaus County Code was enacted. (Protecting
Our Water & Environmental Resources v. County of Stanislaus (2020) 10 Cal.5th 479,
490 (Protecting Our Water).) It provides that a permit from the county health officer is
required to construct, repair, or destroy a water well. (Stanislaus Co. Code, § 9.36.030.)
       Chapter 9.36 establishes several standards for water well construction. It also
imports certain standards from Bulletin 74 as follows:

       “Except as may be otherwise provided by this chapter, standards for the
       construction, repair, reconstruction, or abandonment of wells shall be as set
       forth in Chapter II of the Department of Water Resources Bulletin No. 74,
       “Water Well Standards” (February 1968), or as subsequently revised or
       supplemented, which are incorporated in this chapter and made a part of
       this chapter.”
       “Chapter 9.36 also allows for variance permits. The county health officer ‘may
authorize an exception to any provision of this chapter when, in his/her opinion, the
application of such provision is unnecessary.’ (Stanislaus County Code, § 9.36.110.)
When authorizing a variance, the health officer may prescribe ‘such conditions as, in his
or her judgment, are necessary to protect the waters of the state ….’ (Stanislaus County
Code, § 9.36.110.)” (Protecting Our Water, supra, 10 Cal.5th at p. 491.)
       Bulletin 74-81
       DWR updated Bulletin 74 in December 1981. We refer to this updated bulletin as
Bulletin 74-81. Bulletin 74-81 is a nearly 100-page document which, like its predecessor,
is “filled with technical specifications for water wells ….” (See California Groundwater
Assn. v. Semitropic Water Storage Dist. (2009) 178 Cal.App.4th 1460, 1469.)
       Chapter I of Bulletin 74-81, entitled “Introduction,” describes the history of well
standards in the state.
       Chapter II of Bulletin 74-81, entitled “Standards,” is split into three parts:
“General” (Part I); “Well Construction” (Part II); and “Destruction of Wells” (Part III).



                                              5.
The section 8 standards referenced throughout this opinion are located in Part II of
Chapter II.
       At the beginning of Chapter II, before even Part I begins, there is a two-paragraph
preamble. Relevant here, the first paragraph reads:

               “The standards presented in this chapter are intended to apply to the
       construction (including major reconstruction) or destruction of water wells
       throughout the State of California. However, under certain circumstances,
       adequate protection of ground water quality may require more stringent
       standards than those presented here; under other circumstances, it may be
       necessary to substitute other measures which will provide protection equal
       to that provided by these standards. Such situations arise from practicalities
       in applying any standards or, in this case, from anomalies in ground water
       geology or hydrology. Since it is impractical to prepare standards for every
       conceivable situation, provision has been made for deviation from the
       standards as well as for additional ones. However, the Department believes
       that for most conditions encountered in the State, the standards presented in
       this report are satisfactory for the protection of ground water quality.”
       After the preamble section, Part I of Chapter II begins.
       Section 3 of Part I of Chapter II is entitled. “Exemption Due to Unusual
Conditions,” and provides:

              “If the enforcing agency finds that compliance with any of the
       requirements prescribed herein is impractical for a particular location
       because of unusual conditions or if compliance would result in construction
       of an unsatisfactory well, the enforcing agency may waive compliance and
       prescribe alternative requirements which are “equal to” these standards in
       terms of protection obtained.”
       Section 5.A. of Part II of Chapter II, provides:

              “In locations where existing geologic or ground water conditions
       require standards more restrictive than those described herein, such special
       additional standards may be prescribed by the enforcing agency.”
       County’s CEQA Regulations
       “In 1983 County adopted its own CEQA regulations which generally classified
issuance of all well construction permits as ministerial projects unless the county health
officer granted a variance. A variance permit was designated as a discretionary project,

                                             6.
triggering environmental review. As enacted, County’s regulations provided that the
issuance of a nonvariance well construction permit was presumed to be ministerial ‘[i]n
the absence of any discretionary provision contained in the relevant ordinance.’ The
parties stipulated that County’s practice has been to treat all nonvariance permit issuances
as ministerial. This practice ignores the quoted clause, which mirrors language in CEQA
Guidelines, section 15268, subdivision (b).” (Protecting Our Water, supra, 10 Cal.5th at
p. 491.)
       Water Code Section 13801
       In 1986, the Legislature amended section 13801. (Stats.1986, ch. 1152; see also
California Groundwater Assn. v. Semitropic Water Storage Dist., supra, 178 Cal.App.4th
at pp. 1468–1469.) As amended, section 13801, subdivision (c) required that counties
adopt a water well ordinance “that meets or exceeds the standards contained in Bulletin
74-81” by January 15, 1990.5 (§ 13801, subd. (c).)
       Through this statute, the Legislature has established the standards in Bulletin 74-
81 as the “baseline for local ordinances.” (California Groundwater Assn. v. Semitropic
Water Storage Dist., supra, 178 Cal.App.4th at p. 1469.) However, “the Legislature did
not adopt Bulletin No. 74-81 as state law.” (Ibid.)
       The County asserts that Stanislaus County Code section 9.36.150, cited above,
complies with section 13801, subdivision (c).
       Bulletin 74-90
       “In 1991, a supplement was issued as bulletin No. 74-90.” (Protecting Our Water,
supra, at p. 490, fn. 5.) Bulletin 74-90 revised some of the standards contained in
Bulletin 74-81. All other standards in Bulletin 74-81 remain in effect.




       5 If they failed to do so, a model ordinance prepared by the State Board of Water
Resources would take effect in that jurisdiction on February 15, 1990. (§ 13801,
subd. (d).)

                                             7.
       In its “General Introduction,” Bulletin 74-90 has a section titled “Limitations of
Standards.” That section provides, in pertinent part:

              “Well standards contained in Bulletin 74-81 together with well
       standards in this supplement (Bulletin 74-90) are recommended minimum
       statewide standards for the protection of ground water quality. The
       standards are not necessarily sufficient for local conditions. Local
       enforcing agencies may need to adopt more stringent standards for local
       conditions to ensure ground water quality protection.

              “In some cases, it may be necessary for a local enforcing agency to
       substitute alternate measures or standards to provide protection equal to that
       otherwise afforded by DWR standards. Such cases arise from practicalities
       in applying standards, and from variations in geologic and hydrologic
       conditions. Because it is impractical to prepare “site-specific” standards
       covering every conceivable case, provision has been made for deviation
       from the standards.

              “Standards in Bulletin 74-81 and this supplement (Bulletin 74-90) do
       not ensure proper construction or function of any type of well. Proper well
       design and construction practices require the use of these standards together
       with accepted industry practices, regulatory requirements, and
       consideration of site conditions.” (Italics added.)
       Bulletin 74-90 also revised sections 8 and 9 of Bulletin 74-81.
       Section 8
       “Section 8.A of the bulletin (Standard 8.A) addresses the distance between
proposed wells and potential sources of contamination. It requires that all wells “be
located an adequate horizontal distance” from those sources. The standard lists
separation distances that are generally considered adequate for specific situations. For
example, it notes that a well should be located at least 50 feet from any sewer line; 100
feet from any watertight septic tank or animal enclosure; and 150 feet from any cesspool
or seepage pit. However, the standard makes clear that the distances are not intended to
be rigidly applied. It notes that: “[m]any variables are involved in determining the ‘safe’
separation distance;” “[n]o set separation distance is adequate and reasonable for all
conditions;” and “[d]etermination of the safe separation distance for individual wells


                                             8.
requires detailed evaluation of existing and future site conditions.” It also provides that
“[c]onsideration should … be given to adequate separation from sites or areas with
known or suspected soil or water pollution or contamination.” Significantly, it allows the
agency to increase or decrease suggested distances, depending on attendant
circumstances.
       “Standard 8.B provides that, ‘[w]here possible, a well shall be located up the
ground water gradient from potential sources of pollution or contamination.’ Under
Standard 8.C, ‘[i]f possible, a well should be located outside areas of flooding.’ ”
(Protecting Our Water, supra, 10 Cal.5th at p. 490.)
       Standard 9.A
       Standard 9.A requires that the annular surface seal for water wells must extend
from ground surface to certain specified minimum depths (e.g., 20 feet below ground
surface for agricultural and individual domestic wells.) Standard 9.A permits the
enforcing agency to grant exceptions to the listed minimum depths “where the water to be
produced is at a depth less than 20 feet.” However, in no case may the annular seal
extend less than 10 feet below land surface or be less than 10 feet long. If a well is to be
located closer to a pollution or contamination source than otherwise allowed by Standard
8, then the annular seal must extend to a minimum depth of 50 feet.
       Standard 9.A also provides for exceptions from the general requirement for
annular seals to extend from ground surface: “The top of an annular surface seal may be
below ground surface in areas where freezing is likely, but in no case more than 4 feet
below ground surface.” The standard defines “freezing areas” as those were the mean
length of the freeze-free period described by the National Weather Service is less than
100 days.” The Bulletin observes that those areas generally include portions of Modoc,
Lassen, and Siskiyou Counties, as well as portions of the North Lahontan area and the
area of Lake Arrowhead.



                                             9.
       The top of an annular surface seal can also be below ground where traffic or
“other conditions” require, so long as the “seal and casing extend to a watertight and
structurally sound subsurface vault, or equivalent feature.” Even in that situation, the top
of the annular seal may not be more than 4 feet below ground surface.
       Chapter 9.37
       “In 2014, County’s board of supervisors amended Chapter 9.37 to prohibit the
unsustainable extraction and export of groundwater. (Stanislaus County Code,
§ 9.37.040, subd. A.) The amendment requires that future permit applications satisfy
both Chapter 9.36 and Chapter 9.37, unless exempt from the latter. (Stanislaus County
Code, § 9.37.045, subd. A.)” (Protecting Our Water, supra, 10 Cal.5th at p. 491, fn.
omitted.)
II.    Present Litigation
       A.     Trial Court Proceedings
       “In January 2014, plaintiffs filed this action alleging “a pattern and practice” of
approving well construction permits without CEQA review. They assert that all permit
issuance decisions are discretionary projects because County can “deny [a] permit or
require changes in the project as a condition of permit approval to address concerns
relating to environmental impacts.” For example, a permit application could be denied or
ordered modified if the distance between the proposed well and a potential contamination
source is deemed inadequate (Standard 8.A) or if the proposed well is situated in a
flooding area when it could be located elsewhere (Standard 8.C). Plaintiffs urge that,
because determining compliance with Chapter 9.36’s standards requires the exercise of
subjective judgment, the projects are discretionary. Plaintiffs seek a declaration that
County’s practice of approving misclassified permits without environmental review is
“unlawful,” and seek to enjoin County from issuing any more permits until it changes its
policy.” (Protecting Our Water, supra, 10 Cal.5th at p. 492, fn. omitted.)



                                             10.
      The trial court held Stanislaus County’s practice of treating all nonvariance well
permit issuances as ministerial does not violate CEQA.
      B.     This Court’s Original Opinion
      In an unpublished decision filed on August 24, 2018, this court reversed the trial
court’s judgment. In that opinion, we focused on section 8(A) of the Bulletin, which
provided: “All water wells shall be located an adequate horizontal distance from known
or potential sources of pollution and contamination.” We held that “[d]etermining
whether a particular spacing is ‘adequate’ inherently involves subjective judgment” and
therefore the well permit issuances were discretionary under CEQA.
      Two footnotes in our prior opinion are important here.
      In footnote 8, we discussed Standards 8.B, 8.C, and 9:

             “Appellants also point to provisions in section 8(B), 8(C), and 9.
      Section 8(B) provides that, “[w]here possible, a well shall be located up the
      ground water gradient from potential sources of pollution or
      contamination.” (Italics added.) Section 8(C) states that, “[i]f possible, a
      well should be located outside areas of flooding.” (Italics added.)

             “ ‘Possible’ is a more objective standard than ‘adequate.’ While
      determining whether something is ‘possible’ may require scientific
      expertise, the ultimate question being asked is objective (i.e., can this be
      done?) rather than subjective (i.e., should it be done this way?).

              “Next, in section 9, the Bulletin provides for the minimum depths to
      which a well’s annular seal must extend below ground surface. An annular
      seal is ‘a watertight seal placed between the well casing and the side wall of
      a drilled hole.’ (Stan. Co. Code, § 9.36.020(G).) For example, the annular
      seals of individual domestic wells must extend at least 20 feet below
      ground surface. But the annular seal requirements do not have an
      overarching “adequacy” standard. Instead, the section lists actual
      “minimum” depths that apply for each type of well, without the qualifying
      “guidepost” language found in the contamination source spacing section.
      Limited exceptions to the annular seal depth minimums are allowed in
      cases of shallow water depth, freezing areas, etc. But even those exceptions
      have absolute minimum depths – e.g., 10-foot seal depth when water depth
      is less than 20 feet; 50-foot seal depth for wells near pollution source; 4-
      foot seal depth for freezing areas; 4-foot seal depth if subsurface vault or
      equivalent feature is used. These annular seal depth provisions are
                                            11.
       objective and simply do not involve the scope of discretion provided in the
       well/pollution source spacing standard.”
       In footnote 9, we stated: “The parties disagree … as to whether other provisions
in the Bulletin are incorporated by section 9.36.150. We need not resolve that issue
because we conclude a provision the parties do agree was incorporated – i.e., the
contamination source spacing standard – renders the issuance of well permits
discretionary.”
       C.     Supreme Court Proceedings
       Respondents petitioned for review of our decision in the Supreme Court.
Appellants filed an answer to the petition for review, in which they asked the Supreme
Court to consider the following issues for review (see Cal. Rules of Court, rule 8.504(c)),
including:

              “1. Does Stanislaus’ County’s local groundwater well permit
       ordinance incorporate the state Bulletins’ general discretionary standards,
       and thereby confer discretionary authority triggering CEQA review?

              “2. Do the state Bulletins’ specific discretionary standards
       referenced in footnote 8 of the Opinion confer discretionary authority
       triggering CEQA review?”
       In their merits brief filed in the Supreme Court, appellants argued that the
standards referenced in footnote 8 of our opinion – i.e., Standards 8.B and 8.C –
conferred discretionary authority.
       The Supreme Court granted review and issued its decision on August 27, 2020.
The Supreme Court held that, “The plain language of Standard 8.A authorizes County to
exercise ‘judgment or deliberation when [it] decides to approve or disapprove’ a permit.
(CEQA Guidelines, § 15357.)” (Protecting Our Water, supra, 10 Cal.5th at p. 496.)
Consequently, permit issuances “in which County is required to exercise independent
judgment under Standard 8.A cannot be classified as ministerial.” (Id. at p. 497.)
Accordingly, the Supreme Court affirmed our conclusion that the County’s blanket
ministerial categorization was unlawful.

                                            12.
       However, the Supreme Court determined our holding was too broad because
Standard 8.A only applies when there is a contamination source “near” a proposed well.
(Protecting Our Water, supra, 10 Cal.5th at p. 500.) Absent a nearby contamination
source identified during the permit approval process, the issuance of a construction
permit may be ministerial.6 Therefore, the court held that while plaintiffs were entitled to
a judicial declaration that the County’s blanket ministerial categorization is unlawful,
they were not entitled to a declaration that well permit issuances are always discretionary
because of Standard 8.A.
       After observing Standard 8.A would be implicated in some, but not all, permit
applications, the Supreme Court said, “[t]he same principle would apply to Standards 8.B
and 8.C.” (Protecting Our Water, supra, 10 Cal.5th at p. 500.) However, the court
“declined to determine whether those provisions [i.e., Standards 8.B and 8.C] confer
discretionary authority in some instances.” (Ibid.) The court concluded that it need not
address that issue in light of its conclusions regarding the authority granted by Standard
8.A.
       The court continued,

       “Even if Standards 8.B and 8.C might be understood to grant discretionary
       authority in some cases, we could not conclude that they would always do
       so. Standard 8.B only applies when a proposed well is downhill from a
       contamination source. Standard 8.C is only implicated when a proposed
       well is in a flood area. In other words, like Standard 8.A, Standards 8.B
       and 8.C may or may not be involved in the issuance of a particular permit.”
       (Protecting Our Water, supra, 10 Cal.5th at p. 500, fn. omitted.)

       6 The Supreme Court did not reach the issue of what constitutes “near” for
purposes of this rule. Determining what distance is sufficiently “near” to make Standard
8.A applicable would likely involve some of the same discretionary considerations used
to determine whether that same distance is “adequate” to satisfy Standard 8.A.
       Regardless, the Supreme Court’s opinion seems clear that if it is determined as a
preliminary matter that a well is not “near” its closest contamination source and no other
discretionary decision is involved – then the County may proceed with a ministerial
permit issuance.

                                            13.
       At the conclusion of that excerpt, the opinion includes the following footnote:

              “Plaintiffs have also asked us to review whether (1) any other
       standards in Bulletin No. 74 are incorporated into Chapter 9.36 and (2) the
       inclusion of those standards makes permit issuance discretionary. The
       Court of Appeal declined to address these questions because it found that
       the discretion conferred by Standard 8.A made permit issuance a
       discretionary project. These questions should be answered by the Court of
       Appeal on remand in the first instance.” (Protecting Our Water, supra, 10
       Cal.5th at p. 501, fn. 11.)
       The Supreme Court noted that “the fact that an individual project is classified as
discretionary does not mean that full environmental review, including an EIR, will
always be required. The project may qualify for another CEQA exemption or the agency
may be able to prepare either a negative declaration or a mitigated negative declaration
after its initial study. Any of these circumstances would obviate the need for an EIR.”
(Protecting Our Water, supra, 10 Cal.5th at p. 501.)
       The Supreme Court concluded plaintiffs are entitled to a declaratory judgment
stating the County’s blanket ministerial categorization is unlawful. (Protecting Our
Water, supra, 10 Cal.5th at pp. 501–502.) However, plaintiffs are not entitled to a
judicial declaration that all permit issuance under Chapter 9.36 are discretionary; nor are
they entitled to an injunction requiring County to treat all such permit issuances as
discretionary. (Id. at p. 501.)
       Finally, the opinion concludes by directing that “[t]he matter is remanded to the
Court of Appeal for it to evaluate the questions it declined to answer and to reassess
plaintiffs’ entitlement to relief.” (Protecting Our Water, supra, 10 Cal.5th at p. 502.)
                                      DISCUSSION
I.     Summary of Issues
       Each party filed a brief on remand. (See Cal. Rules of Court, rule 8.200(b).)
Plaintiffs make two contentions: (1) that Standards 8.B and 8.C confer discretion that
may require application of CEQA to water well construction permits; and (2) the County
Code incorporates other portions of the Bulletin, rendering the County’s decisions on
                                            14.
well permits discretionary. Respondents argue plaintiffs first contention exceeds the
scope of remand and contravenes the law of the case doctrine. Respondents acknowledge
plaintiffs second argument comes within the scope of remand, but contend it is meritless.
       We reject plaintiffs’ claim that the Stanislaus County Code incorporates certain
other excerpts of Bulletin 74. However, we conclude Standards 8.B and 8.C confer
discretion in at least some circumstances.

       A.     The Stanislaus County Code does not Incorporate Other Portions of
              Bulletin 74 Identified by Plaintiffs
       The parties dispute whether certain provisions found in Bulletin No. 74 are
incorporated into the county code. That question is controlled by Stanislaus County Code
section 9.36.150, which establishes the County’s “standards for the construction, repair,
reconstruction, or abandonment of wells” as those “set forth in Chapter II of the
Department of Water Resources Bulletin No. 74….” (Stanislaus County Code,
§ 9.36.150.) In order to resolve the questions presented here, we need to flesh out the
definition of the phrase, “standards for the construction, repair, reconstruction, or
abandonment of wells.”
       As the term is commonly used, a “standard” is “something set up and established
by authority as a rule for the measure of quantity, weight, extent, value, or quality.”
(“Standard.” Merriam-Webster.com Dictionary, Merriam-Webster,
https://www.merriam-webster.com/dictionary/standard, accessed Dec. 23, 2020.)
       Here, we are dealing with a specific type of standard: standards for the
construction, repair, reconstruction, or abandonment of wells.” (Stanislaus County
Code, § 9.36.150; see also § 231 [directs DWR to report its recommendations for
“minimum standards of well construction” (italics added)]; Bulletin 74, Ch. II [“The
standards presented in this chapter are intended to apply to the construction (including
major reconstruction) or destruction of water wells….” (Italics added)].)




                                             15.
       Undisputed examples of standards include Bulletin 74’s requirements for the
thickness of materials used in well casing; and approved materials to be used for
grouting. For example, sealing material must consist of “neat cement grout, sand-cement
grout, bentonite clay, or concrete.” Another standard provides that steel conductor casing
for community water supply wells must be six millimeters thick if a single casing is used
and must be No. 10 U.S. standard gage or thicker if a double casing is used.
       We believe a straightforward definition of “standards for the construction, repair,
reconstruction, or abandonment of wells” can be derived from the general definition of
the word “standard”; its present usage in the context of well construction; and the
undisputed examples of actual standards. We conclude the phrase is best defined as: the
set of prescribed methods and materials to be employed in the construction, repair,
reconstruction, or abandonment of water wells.
       It is important to note this working definition of standard includes both rigidly
fixed requirements that establish a single, precise method or measurement that must be
used; and requirements expressed as a range of acceptable methods or measurements.
Moreover, standards can also be either quantitative or qualitative.
       For example, Bulletin 74-68 establishes a ranged, quantitative standard by
requiring that the thickness of well seals “shall be at least two (2) inches, and not less
than three (3) times the size of the largest coarse aggregate used in the sealing material.”
Additionally, Bulletin 74-81 sets forth a qualitative standard by requiring that “sealing
material shall be applied, where possible, in one continuous operation from the bottom of
the interval to be sealed to the top.” Both are “standards” for well construction.
       It is also important to note what this definition excludes from its scope.
Specifically, the concept of a “standard[] for the construction, repair, reconstruction, or
abandonment of wells” (Stanislaus County Code, § 9.36.150), does not include
discussions or comments about the general topic of standards. Such discussions do not
themselves establish an actual rule or requirement prescribing a method or material to be

                                             16.
employed in well construction, repair, reconstruction or abandonment. That is not to
deny that these discussions or comments may be quite important. It is only to say that
they are not standards for the construction, repair, reconstruction or abandonment of
wells, and therefore are not incorporated by Stanislaus County Code section 9.36.150.
              1.     Chapter II Preamble
       For example, plaintiffs cite the first paragraph of Chapter II’s preamble and
identify it as a “standard.” That paragraph reads:

               “The standards presented in this chapter are intended to apply to the
       construction (including major reconstruction) or destruction of water wells
       throughout the State of California. However, under certain circumstances,
       adequate protection of ground water quality may require more stringent
       standards than those presented here; under other circumstances, it may be
       necessary to substitute other measures which will provide protection equal
       to that provided by these standards. Such situations arise from practicalities
       in applying any standards or, in this case, from anomalies in ground water
       geology or hydrology. Since it is impractical to prepare standards for every
       conceivable situation, provision has been made for deviation from the
       standards as well as for additional ones. However, the Department believes
       that for most conditions encountered in the State, the standards presented in
       this report are satisfactory for the protection of ground water quality.”
       As its text makes clear, this paragraph is not a standard itself. It is not a rule for
the methods or materials employed in well construction. Instead, the paragraph is a broad
discussion of the occasional need for different standards than those presented in the
bulletin. The paragraph is clearly meant to preface the actual standards that follow in the
operative “Parts” of Chapter II.
       This clear import of the text is also supported by other considerations. The
preamble paragraph repeatedly references the “standards” as something outside of itself.
Indeed, the paragraph begins, “The standards presented in this chapter ….” Additionally,
the preamble paragraph is located at the beginning of the chapter, before even Part I and
the definitions section begin.




                                              17.
                2.     General Introduction of Bulletin 74-90
         Similarly, plaintiffs also cite to a portion of the General Introduction of Bulletin
74-90:

                “Well standards contained in Bulletin 74-81 together with well
         standards in this supplement (Bulletin 74-90) are recommended minimum
         statewide standards for the protection of ground water quality. The
         standards are not necessarily sufficient for local conditions. Local
         enforcing agencies may need to adopt more stringent standards for local
         conditions to ensure ground water quality protection.

                “In some cases, it may be necessary for a local enforcing agency to
         substitute alternate measures or standards to provide protection equal to that
         otherwise afforded by DWR standards. Such cases arise from practicalities
         in applying standards, and from variations in geologic and hydrologic
         conditions. Because it is impractical to prepare “site-specific” standards
         covering every conceivable case, provision has been made for deviation
         from the standards.

                “Standards in Bulletin 74-81 and this supplement (Bulletin 74-90) do
         not ensure proper construction or function of any type of well. Proper well
         design and construction practices require the use of these standards together
         with accepted industry practices, regulatory requirements, and
         consideration of site conditions.”
         In several respects, this excerpt is similar to the preamble of Chapter II addressed
above. It does not establish or prescribe any methods or materials for well construction,
but rather broadly discusses the potential need for different standards in certain situations.
         Again, this clear import of the text is further supported by other considerations.
The excerpt repeatedly references the “standards” as something outside of itself.
Moreover, the excerpt appears in the “General Introduction” of Bulletin 74-90, well
before the substantive section entitled, “Standards.” The location of this excerpt outside
Chapter II has special force considering that section 9.36.150 only incorporates certain
standards “set forth in Chapter II.” (Stanislaus County Code, § 9.36.150.)




                                               18.
               3.     Section 3, Part II of Bulletin 74
       Next, we examine section 3 of Part II, entitled “Exemption Due to Unusual
Conditions”:

              “If the enforcing agency finds that compliance with any of the
       requirements prescribed herein is impractical for a particular location
       because of unusual conditions or if compliance would result in construction
       of an unsatisfactory well, the enforcing agency may waive compliance and
       prescribe alternative requirements which are “equal to” these standards in
       terms of protection obtained.”
       We conclude this is not a “standard[] for the construction, repair, reconstruction,
or abandonment of wells” and is therefore not incorporated into the county code by virtue
of Stanislaus County Code section 9.36.150. The provision does not establish a rule for
any specific aspect of well construction. It does not describe how any portion of the well
construction process must be performed, nor does it prescribe particular materials that
must be used in construction. Instead, it is a broad acknowledgment by DWR that
enforcing agencies should have the flexibility to establish alternative standards where
conditions require.
       Moreover, even if this provision had been incorporated into the county code,
plaintiffs would not be entitled to relief on that basis. The county code already provides
that the county health officer may authorize exceptions to well standards when
application of the provision is “unnecessary.” (Stanislaus County Code, § 9.36.110.) In
such circumstances, the health officer can issue a variance permit and prescribe
conditions “necessary to protect the waters of the state from pollution.” (Ibid.)
Importantly, the County already performs CEQA review of applications for variance
permits. On the record before us, it remains entirely possible that even if section 3 were
deemed incorporated into the county code, respondents would have viewed it as eliciting
a discretionary decision (as respondents do with variance permit applications.) Plaintiffs
have not shown that any applicants have sought an “alternative requirement[]” under
section 3 or that respondents have a policy of treating such requests as prompting

                                             19.
ministerial decisions. Accordingly, declaratory relief on this issue would not have been
“necessary or proper at this time under all the circumstances.” (Code Civ. Proc., § 1061.)
              4.     Water Code Section 13801
       Plaintiffs suggest that Stanislaus County Code section 9.36.150 incorporates the
above-described provisions “because it must” under section 13801. (Cf. Simpson v. Hite
(1950) 36 Cal.2d 125, 131.) They argue that section 13801 does not distinguish between
qualitative and quantitative standards. However, our holding is not based on our
classification of these provisions as qualitative or quantitative. Rather, we conclude they
are not “standards” at all. Instead, they are discussions about standards. They do not
themselves prescribe any methods or materials for well construction. And since section
13801, subdivision (c) only speaks to “standards,” it does not require incorporation of
these provisions into local ordinances.
       Moreover, even if section 13801 had required incorporation of these provisions,
and the County failed to comply with that requirement, the argument would not go as far
as plaintiffs need. The consequence of a county failing to adopt an ordinance in
compliance with section 13801, subdivision (c) is not enactment of Bulletin 74 in the
jurisdiction or reformation of the local ordinance to incorporate all provisions in Bulletin
74. Instead, the consequence would be application of a “model ordinance” prepared by
the State Board of Water Resources in the jurisdiction. (§ 13801, subd. (d).) Plaintiffs
have not shown whether the “model ordinance” contains the provisions from Bulletin 74
discussed above (or analogous provisions).7




       7
       Because we conclude these provisions are not incorporated into the Stanislaus
County Code, plaintiffs’ arguments premised on incorporation necessarily fail.

                                            20.
II.    Standards 8.B and 8.C Confer Discretion in At Least Some Circumstances
       A.     This Issue is Cognizable on Remand
       Appellants contend Standards 8.B and 8.C confer discretion, while respondents
insist the issue is “beyond the scope of the issues on remand” and cannot be revisited
under the law of the case doctrine.

              1.     Footnote 8 of This Court’s Original Opinion Did Not Establish Law
                     of the Case
       The law of the case doctrine provides that “ ‘when, in deciding an appeal, an
appellate court “states in its opinion a principle or rule of law necessary to the decision,
that principle or rule becomes the law of the case and must be adhered to throughout its
subsequent progress, both in the lower court and upon subsequent appeal.” ’ [Citation.]”
(Quackenbush v. Superior Court (2000) 79 Cal.App.4th 867, 874.) By its own terms, the
doctrine does not apply to dicta. (9 Witkin, Cal. Procedure (5th ed. 2020) Appeal, § 474;
see also DeMirjian v. Ideal Heating Corp. (1954) 129 Cal.App.2d 758, 764.)
       Respondents argue our statements regarding Standards 8.B and 8.C in footnote 8
of our original opinion established law of the case that cannot be revisited. However, as
footnote 9 of our opinion made clear, determining the impact of standards other than 8.A
was not material to our decision because Standard 8.A, standing alone, rendered the
permit decision discretionary. Consequently, our comments regarding Standards 8.B and
8.C were dicta in that they were “unnecessary to the decision in the case ....” (Black’s
Law Dictionary (11th ed. 2019), “obiter dictum”.) Because the comments were dicta,
they did not establish law of the case. (See Quackenbush v. Superior Court, supra, 79
Cal.App.4th at p. 874; DeMirjian v. Ideal Heating Corp., supra, 129 Cal.App.2d at
p. 764; 9 Witkin, Cal. Procedure, supra, Appeal, § 474.)
              2.     We Have Jurisdiction to Reassess Standards 8.B and 8.C
       Respondents also suggest that revisiting Standards 8.B and 8.C. would exceed the
scope of remand from the Supreme Court. We disagree.


                                             21.
       In reviewing a lower court’s decision, the Supreme Court “may affirm, reverse, or
modify any judgment or order appealed from, and may direct the proper judgment or
order to be entered, or direct a new trial or further proceedings to be had.” (Code Civ.
Proc., § 43.) When the Supreme Court remands with instructions, those directives
“define[] the scope of the jurisdiction of the court to which the matter is returned.”
(Griset v. Fair Political Practices Com. (2001) 25 Cal.4th 688, 701.)
       Here, the Supreme Court’s opinion included an express directive that we “reassess
plaintiffs’ entitlement to relief” on remand. (Protecting Our Water, supra, 10 Cal.5th at
p. 502.) We understand that to mean that we are to re-assess the issues that bear on
plaintiffs’ entitlement to relief, so long as our reassessment is consistent with the
Supreme Court’s opinion. That would include whether Standards 8.B and 8.C confer
discretion under the analytical framework established by the Supreme Court’s opinion.
       Respondents argue, and we agree, the Supreme Court did not “disturb” our
previous conclusions regarding Standards 8.B and 8.C. But that is not precisely the same
issue as whether we have jurisdiction to revisit those conclusions on remand. While, the
Supreme Court did not “disturb” our conclusions, neither did they endorse them. To the
contrary, the Supreme Court (1) expressly declined to decide whether Standard 8.B and
8.C “confer discretionary authority in some instances” (Protecting Our Water, supra, 10
Cal.5th at pp. 500–501) and (2) openly acknowledged the possibility they might confer
discretionary authority in some instances. (Id. at p. 501 [“Even if Standards 8.B and 8.C
might be understood to grant discretionary authority in some cases ....”].) In sum, the
Supreme Court’s decision to neither “disturb” nor affirm our conclusions regarding
Standards 8.B and 8.C does not limit the jurisdiction conferred by the directive to
reassess plaintiffs’ entitlement to relief.
       B.      Standards 8.B and 8.C Confer Discretion in at Least Some Cases
       When we initially considered Standards 8.B and 8.C, we evaluated them in the
abstract. However, the Supreme Court’s decision makes clear that the relevant question

                                              22.
is not whether a standard implies discretion in the abstract, but whether it would give the
County discretionary authority in “at least some circumstances” in which it would be
applied. (Protecting Our Water, supra, 10 Cal.5th at p. 495, italics added; see also id. at
p. 499 [“in at least some circumstances.”].) If so, the program cannot be categorically
classified as ministerial.
       Applying that framework, we conclude Standards 8.B and 8.C may confer
discretion in at least some circumstances.
       Standard 8.B’s primary directive is that wells shall be located up the ground water
gradient from contamination sources where possible. Later, the standard provides:
“However, consideration should be given that the gradient near a well can be reversed by
pumping … or by other influences.” Thus, the application of Standard 8.B could, in at
least some cases, involve discretion to determine what should be done if a reversed
gradient or “other influences” on the gradient are present at a proposed well site.
       Similarly, Standard 8.C primarily provides that wells should be located outside of
flood areas, if possible. This standard further requires that the top of the well casing
terminate (1) above grade and (2) above known levels of flooding cause by drainage or
runoff. However, if compliance with this provision is “not practical, the enforcing
agency shall require alternate means of protection.”
       It is readily apparent that application of Standard 8.C will, in at least some cases,
involve discretionary decisions by the County. First, the determination of whether it is
“practical” to comply with the well casing relative height requirements could easily
involve a subjective determination regarding what measures are likely to be effective, and
how difficult such measures would be to implement. Such decisions would not involve
straightforward application of objective standards, but rather a range of discretionary
options. Second, setting the “alternate means of protection” might often involve a
subjective decision as to which measures would sufficiently protect the well (and the



                                             23.
broader environment) from problems caused by drainage or runoff moving over the top
of the well casing.8
       Because Standards 8.B and 8.C confer discretion in at least some of the
circumstances to which they apply, it is unlawful for the County to treat all nonvariance
permit issuances as ministerial acts.9
                                       CONCLUSION
       The law in this area arises from a patchwork of sources spanning decades. It
involves state statutes being applied to local codes, which in turn incorporate provisions
from a state bulletin as required by yet other state statutes. As a result, unintended
consequences abound. For one, it seems readily apparent that certain provisions in
Bulletin 74 were initially designed to offer flexibility to local jurisdictions, but now have
the effect of invoking CEQA and its substantial administrative and cost burdens. We
cannot say the drafters of Bulletin 74 would have anticipated this effect. However, it is
clear that CEQA applies nonetheless. We are ever reminded that this court’s limited role
is to state the law as it is. (Code Civ. Proc., § 858.)
                                         DISPOSITION
       The judgment is reversed and the matter remanded. The trial court is directed to
consider plaintiffs’ prayer for attorney fees in the first instance. The trial court is further
directed to enter a judgment in favor of plaintiffs that is consistent with this opinion and

       8 Similarly, Standard 9.A.1 confers discretion to enforcing agencies to allow
shorter seal depths than otherwise required. It is true that this discretion may only be
invoked when the water to be produced by the well is at a depth less than 20 feet.
Additionally, the discretion is restricted in that the enforcing agency cannot permit an
annular seal depth of less than 10 feet. However, the crucial fact remains that Standard
9.A confers discretion in at least some of the circumstances to which it applies.
       9 However, even projects classified as discretionary may not always require an
EIR. (Protecting Our Water, supra, 10 Cal.5th at p. 501.) “The project may qualify for
another CEQA exemption or the agency may be able to prepare either a negative
declaration or a mitigated negative declaration after its initial study. Any of these
circumstances would obviate the need for an EIR.” (Ibid.)

                                              24.
which declares unlawful the County’s practice of treating all issuances of nonvariance
well permits as ministerial acts under CEQA. However, the judgment shall not declare
that all nonvariance well permits are discretionary under CEQA, nor shall the judgment
include injunctive relief. (Protecting Our Water, supra, 10 Cal.5th at pp. 487, 501.)
      Plaintiffs shall recover their costs on appeal.



                                                              POOCHIGIAN, Acting P.J.
WE CONCUR:



FRANSON, J.



PEÑA, J.




                                            25.